Citation Nr: 0125055	
Decision Date: 10/22/01    Archive Date: 10/29/01

DOCKET NO.  95-23 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUE

Entitlement to service connection for a claimed 
cardiovascular disorder, to include as due to radiation 
exposure.  




REPRESENTATION

Appellant represented by:	The American Legion








WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1950 to March 
1954.  

This matter initially came to the Board of Veterans' Appeals 
(Board) from an August 1994 decision of the RO.  

In January 1997, the Board received evidence from the veteran 
without a waiver of consideration of the RO in accordance 
with 38 C.F.R. § 20.1304.  

Thus, in April 1997, the Board remanded the case for 
consideration of the new evidence by the RO.  

The veteran testified at a hearing before a Hearing Officer 
at the RO in May 1998.  

The records also show that the veteran later canceled a 
hearing that was to be held before a Member of the Board.  

In March 1999, the Board remanded the case for a 
determination as to whether new and material evidence had 
been submitted to reopen the veteran's claim of service 
connection for a cardiovascular disorder on a direct basis.  

In October 2000, the  Board determined that new and material 
evidence had been submitted to reopen the claim of service 
connection for a cardiovascular disorder on a direct basis 
and remanded the case for additional development of the 
record.  



REMAND

The veteran subsequently has requested a hearing, apparently 
with a Member of the Board, but has indicated that his claims 
folder should not be returned to the RO in a request received 
by the Board in May 2001.  

Upon further clarification by VA, it has been determined that 
the veteran has requested that he have a video-conference 
hearing with a Member of the Board.  

Specifically, the veteran was contacted both by an October 
2001 letter and then by telephone in attempts to clarify his 
hearing request.  

The record contains documentation of a phone conversation 
wherein the veteran requested a video-conference hearing with 
a Member of the Board.  

Thus, for due process reasons, this case again must be 
remanded for additional required development.  

In light of the foregoing, the Board is REMANDING the case to 
the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
schedule him to appear for a video-
conference hearing at the RO with a 
Member of the Board, sitting in 
Washington, D.C.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied.  

3.  Thereafter, the RO should review the 
veteran's claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109, 
112 (1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  




